El Juez Asociado Se. Hutchison,
emitió la opinión del. tribunal.
En 18 de mayo de 1914, se formuló una denuncia ante el Jiiez de Paz de Ponce imputando al acusado la comisión de un delito de “infracción de ordenanzas municipales,” co-metido- como sigue;
“Que en mayo de 1914, hora 9 a. m., y en la Plaza d'e las Deli-cias del Distrito Judicial Municipal de Ponce, P. R., el citado acu-, sado, voluntaria, ilegal y maliciosamente y a sabiendas a dicha hora tenía trabajando en una barbería que tiene de su propiedad en la Plaza de las Delicias a los empleados Agustín Colón y Antonio Trujillo actuando como oficiales de barbero en dicho establecimiento y contra la voluntad de éstos, infringiendo de este modo la sección 3a. de la Ordenanza Municipal aprobada en 22 de abril.de 1914.”
La sección Ia. de la ordenanza de referencia está redac-tada en los .términos siguientes:
“Sección Ia. — Todos los establecimientos comerciales o industria-les cuyo cierre ordena el artículo 553 del Código Penal, enmendado por la Ley No. 24 aprobada en 28 de marzo de 1914, podrán per-manecer abiertos los domingos hasta las 12 m., siempre que a las compras y ventas y a las atenciones de cualquier clase y condición en los mismos durante dicho medio día se dediquen exclusivamente los- dueños de dichos establecimientos, los interesados directamente en los mismos y los representantes y apoderados en legal forma.”
Apelado el caso a la corte de distrito el acusado formuló una excepción perentoria a la denuncia por el fundamento de que los hechos alegados en ella no constituyen un delito público por ser nula la ordenanza en cuestión en cuanto en *40la misma se trata de establecer condiciones de acnerdo con las cnales se permite la apertura de establecimientos comer-ciales e industriales, por carecer de facultades el concejo municipal para legislar sobre esta materia.
Aunque el Fiscal se allanó a la excepción perentoria, la corte, sin embargo, la declaró sin lugar siendo de opinión de que no sólo no está en contravención la referida ordenanza con la Ley de marzo 28, 1914, que enmienda el artículo 553 y revalida el 554 del Código Penal, ni con ninguna otra ley vigente, sino que por el contrario es perfectamente compatible con la letra y el espíritu de la mencionada ley.
Después de tomar excepción a diclra resolución admitió el acusado ciertos becbos que no es necesario reproducir abora, los cuales revelan una infracción de las condiciones establecidas por el concejo municipal en la sección que Ira ¡sido citada y que constituyen una limitación de las faculta-des en ella conferidas; y considerando la corte esa admi-sión como una alegación de culpabilidad, declaró culpable ;al acusado de una “infracción de ordenanzas municipales,” y en tal concepto lo condenó por sentencia, que ba sido ape-lada para ante esta Corte Suprema.
Examinada la denuncia, según ba sido redactada, no en-contramos en ella materia delictiva. Delito es “un acto co-metido u omitido en viciación de alguna ley que lo prohíbe u ordena.” Ningún acto puede ser castigado como delito a no ser que esté a la vez prohibido y castigado por el estatuto. La sección de la ordenanza transcrita, la única de la cual tenemos conocimiento, no prohíbe por sus términos ni castiga ■el acto imputado en la denuncia como tampoco ningún o.tro. Es puramente permisiva en. cuanto a su forma y no penal. No establece ninguna ofensa. No define delito alguno.
Sin duda que si fuera invocada como defensa la ordenanza en una causa por. infracción del artículo 553 del Código Penal, de cuya causa nunca podría conocer un juez de paz, por, falta de jurisdicción para ello, el acusado tendría que probar el cumplimiento de las condiciones en ella impuestas, o excu-*41sar su incumplimiento demostrando que tales condiciones eran nulas e ineficaces; pero si en este caso se le declara culpable y condena, no se le declarará culpable y castigará por infracción de la ordenanza, sino por el delito previsto en el Código Penal, o sea, por tener 'abierto un establecimiento en domingo que el código dispone que permanezca cerrado, a menos que una ordenanza municipal ordene que esté abierto.
En tal caso sería p'ertinente y esencial la cuestión relativa a la validez de la ordenanza. Pero este no es el caso. Según la consideración que fiemos fiecho acerca del particular, opi-namos que en manera alguna está envuelta aquí la cuestión de la validez de la ordenanza y todo cuanto dijéramos en ese sentido sería meramente superfluo.
■ Por las razones anteriores debe revocarse la sentencia apelada.

Revocada la sentencia apelada, absolviendo al acusado con las costas de oficio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Wolf nostomó parte en la resolución de este caso.